DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 17, 24-27, 31-37 are rejected under 35 U.S.C. 103 as being unpatentable over Dong (US20120045680) in view of Yan (US9640826) further in view of Beyad (US20180104921) further in view of Audebert (US20180166665).
Regarding Claim 17, Dong discloses a method of operating a battery, the method comprising:
Circulating a catholyte solution within a cathode compartment of a battery (positive electrode cell-102, [0068], Fig. 1, positive electrode electrolytes are circulated), wherein the catholyte solution comprises manganese ions (positive electrode electrolyte contains a manganese ion, [0016]);
Circulating an anolyte solution within an anode compartment of the battery (negative electrode cell-104, [0068], Fig. 1, negative electrode electrolytes are circulated), wherein the anolyte solution can comprise zinc ions (negative electrode electrolyte contains zinc ion, [0016]), and wherein the catholyte solution and the anolyte solution have different compositions ([0016]);
It is the examiner’s position that Dong’s disclosure meets the circulating the electrolyte limitations as Dong directly discloses that the electrolytes are circulated while the battery is in use ([0054],[0067-0068]).
Preventing direct mixing between the anolyte and the catholyte during the circulating by using a separator disposed between the cathode compartment and the anode compartment (membrane-101 acts as separator, [0068]); it is the examiner’s position that Dong discloses “preventing direct mixing” as the separator membrane’s main function is to split the cathode and anode compartments, and thus prevents direct mixing of the anolyte and catholyte; and
Generating an electrical current from the battery while circulating the catholyte solution and circulating the anolyte solution (electrolytes supplied to battery cell to charge and discharge battery, [0016], thus and electrical current is generated when the battery is charged and discharged).
Dong does not directly disclose where the pH of the catholyte solution is less than the pH of the anolyte solution.
Yan discloses a redox flow battery that can use zinc for anode (Col. 8, line 36-45). Yan further discloses that negative electrolyte is strongly basic and has a high pH of at least 8, and the positive electrolyte is strongly acidic and has a low pH of less than 6 (col. 1, lines 20-30). Yan teaches that this pH configuration allows for the redox flow battery to have a higher cell voltage (col. 1, lines 20-30),
Therefore, it would be obvious for one of ordinary skill in the art to modify the pH’s of the anolyte and catholyte solution of Dong with the teachings of Yan to have the pH of the anolyte solution be greater than the pH of the catholyte solution. This modified configuration would yield the expected results of a higher cell voltage.
Dong does not disclose wherein the battery comprises a cathode current collector within the cathode compartment having manganese dioxide plated thereon.
Beyad discloses a battery with a cathode current collector that has manganese dioxide deposited on the current collector when an electric potential is applied to the electrode ([0021], [0058], [0148-0149). Beyad further discloses wherein the electrolyte used for the cathode contains manganese ions (electrolytic manganese dioxide-[0149]). Beyad teaches that this current collector configuration provides improved adhesion, fracture strength, porosity, conductivity and discharge efficiency ([0172]).
Therefore, it would be obvious to one of ordinary skill in the art to modify Dong with the teachings of Beyad to have a cathode current collector within the cathode compartment having manganese dioxide plated thereon. This modified cathode current collector would yield the expected result of improved adhesion, fracture strength, porosity, conductivity and discharge efficiency.
Dong does not discloses wherein the battery comprises an anode current collector within the anode compartment having zinc plated thereon.
Audeburt discloses an anode current collector that has zinc electroplated onto the anode current collector ([0244]). Audeburt further discloses that the electrolyte used for the anode contains a zinc ion ([0151]). Audeburt further discloses that this zinc anode configuration is used with a manganese dioxide cathode ([0151]). Audebert teaches that the zinc plating provides a battery with improved safety ([0249]).
Therefore it would be obvious to one of ordinary skill in the art to modify the anode current collector of Dong with the teachings of Audeburt to have an anode current collector within the anode compartment having zinc plated thereon. This modified anode current collector would yield the expected result of improved safety of the battery. 
Regarding Claim 24, Dong in view of Yan further in view of Beyad further in view of Audebert discloses the limitations as set forth above. Dong further discloses wherein the zinc-manganese redox flow battery, when the negative electrode contains a zinc ion, produces an electromotive force of 2.2 V ([0036]), and therefore it is the examiner’s position that Dong discloses wherein generating the electrical current comprises generating an electrical current at a voltage between 0 and 3.5 V. 
Regarding Claim 25 and 26, Dong in view of Yan further in view of Beyad further in view of Audebert discloses the limitations as set forth above. It is the examiner’s position that because, the range claimed is 0-100%, and because Dong discloses the use of Manganese Dioxide and Zinc being used, and because the redox flow battery has a current efficiency of 81.4%, that Dong discloses wherein the generating the electrical current uses between 0-100% of the theoretical capacity of Manganese and Zinc. If not, then it would be obvious to one of ordinary skill in the art using Dong’s disclosure to use between 0-100% of the theoretical capacity of Manganese and Zinc when generating the electrical current. 
Regarding Claim 27, Dong in view of Yan further in view of Beyad further in view of Audebert discloses the limitations as set forth above. Dong further discloses that the redox flow battery can be charge and discharged repeatedly ([0016],[0022],[0034]).
Regarding Claim 31, Dong in view of Yan further in view of Beyad further in view of Audebert discloses the limitations as set forth above. Dong further discloses wherein the positive electrode electrolyte with a manganese ion is made by dissolving manganese sulfate ([0075]).
Regarding Claim 32, Dong in view of Yan further in view of Beyad further in view of Audebert discloses the limitations as set forth above. Dong discloses that the negative electrode electrolyte made of vanadium sulfate ([0075]). Dong teaches that when zinc sulfate is used over vanadium sulfate, generation of precipitation can be suppressed.
Therefore, it would be obvious to one of ordinary skill using Dong’s disclosure to use zinc sulfate in the anolyte solution. This anolyte solution would yield the expected results of reduction of precipitates. 
Regarding Claim 33, Dong in view of Yan further in view of Beyad further in view of Audebert discloses the limitations as set forth above. Dong further discloses wherein the membrane acting as a separator can be a membrane composed of a polymer, specifically cellophane ([0055]). 
Regarding Claim 34, Dong in view of Yan further in view of Beyad further in view of Audebert discloses the limitations as set forth above. Dong further discloses circulating the anolyte solution between the anode compartment and an anolyte vessel, wherein the anolyte vessel is external to the anode compartment (tank-107 acts as anolyte vessel, [0068], Fig. 1).
Regarding Claim 35, Dong in view of Yan further in view of Beyad further in view of Audebert discloses the limitations as set forth above. Dong further discloses circulating the catholyte solution between the cathode compartment and a catholyte vessel, wherein the catholyte vessel is external to the cathode compartment (tank-106 acts as catholyte vessel, [0068], Fig. 1).
Regarding Claims 36 & 37, Dong in view of Yan further in view of Beyad further in view of Audebert discloses the limitations as set forth above. Dong does not disclose the pH of the catholyte or anolyte.
Yan discloses a redox flow battery that can use zinc for anode (Col. 8, line 36-45). Yan further discloses that negative electrolyte is strongly basic and has a high pH of at least 8, and the positive electrolyte is strongly acidic and has a low pH of less than 6 (col. 1, lines 20-30). Yan teaches that this pH configuration allows for the redox flow battery to have a higher cell voltage (col. 1, lines 20-30),
Therefore, it would be obvious for one of ordinary skill in the art to modify the pH’s of the anolyte and catholyte solution of Dong with the teachings of Yan to have the pH of the anolyte solution be greater than the pH of the catholyte solution. This modified configuration would yield the expected results of a higher cell voltage.
Claim 18, 19 & 39 is rejected under 35 U.S.C. 103 as being unpatentable over Dong (US20120045680) ) in view of Yan (US9640826) further in view of Beyad (US20180104921) further in view of Audebert (US20180166665) further in view of Liang (WO2017075577) (provided in Applicant’s IDS filed on December 11th, 2020).
Regarding Claim 18 and 19, Dong in view of Yan further in view of Beyad further in view of Audebert discloses the limitations as set forth above. Dong is silent to the operating temperatures of both the catholyte and the anolyte.
Liang discloses a flow battery system with a catholyte and anolyte which are both circulated from their respective storage tanks to their respective catholyte or anolyte chambers ([0068-0069]). Jiang further discloses that this battery system can operated at a wide range of temperatures between 0-100 °C ([0069]). Jiang further discloses wherein when the catholyte operates at higher temperatures, specifically after 35 °C, the reaction rates are increased ([0116]), and as reactions rates increasing due to increases in temperature is known relationship in electrochemistry, this same effect can be extrapolated to the anolyte. 
Therefore, it would be obvious for one of ordinary skill in the art to modify the battery of Dong with the teachings of Liang to have the catholyte solution and the anolyte solution have a temperature between 0 and 200 °C. This modified structure would yield the expect results of increased reaction rates.
Regarding Claim 39, Dong in view of Yan further in view of Beyad further in view of Audebert discloses the limitations as set forth above. Dong does not directly disclose that the catholyte is acidic and that the anolyte is basic.
Liang discloses a battery wherein the catholyte solution is acidic ([0079]) and the anolyte solution is basic (adequately high pH can be maintained by the addition of a suitable base, LiOH or NaOH, [0081]). Liang teaches that this battery configuration provides a battery with low-cost energy storage ([005]).
Therefore, it would be obvious to one of ordinary skill in the art to modify the catholyte and anolyte of Dong with the teachings of Liang to have an acidic catholyte and a basic anolyte. This modified configuration would yield the expected result of low-cost energy storage.
Claims 20,28,29,30 is/are rejected under 35 U.S.C. 103 as being unpatentable Dong (US20120045680) in view of Yan (US9640826) further in view of Beyad (US20180104921) further in view of Audebert (US20180166665) further in view of Manthiram (US20190115613).
Regarding Claim 20, Dong in view of Yan further in view of Beyad further in view of Audebert discloses the limitations as set forth above. Dong does not directly disclose dissolving manganese dioxide from a cathode current collector within the cathode compartment during the generating of the electrical current, and Dong does not directly disclose dissolving zinc from an anode current collector within the anode compartment during the generating of the electrical current.
Dong teaches that the redox flow battery disclosed effectively suppresses precipitation of manganese dioxide ([0011-0014]), and that the metal ions, included manganese for the positive electrode and zinc for the negative electrode, are dissolved into electrolytes at high concentration ([0015]). 
Manthiram discloses an aqueous battery with a mediator-ion separator (mediator-ion solid state electrolyte acting as separator-60, [0054], Fig. 1) that separates the battery into a cathode compartment and anode compartment, where each electrode compartment has its own electrolyte (cathode-30, catholyte-50, anode-20, anolyte-40, [0048],[0050],[0054], Fig. 1). Manthiram further discloses wherein the metal anode active material may act as a current collector or can contain a separate current collector ([0048]). Manthiram further discloses wherein Zinc can be dissolved into the anolyte from the anode active material ([0049]). Manthiram further discloses wherein the cathode can include a current collector, and that the cathode active material can be manganese oxide ([0018]). Manthiram discloses that the cathode active material may be mixed or dissolve with the catholyte ([0050]). Manthiram teaches that the current collector of the cathode is used to facilitate electrochemical reaction of the cathode active material. 
Therefore, it would be obvious to one of ordinary skill in the art to modify the battery of Dong with the teachings of Manthiram to dissolve manganese dioxide from a cathode current collector within the cathode compartment during the generating of the electrical current, directly disclose dissolve zinc from an anode current collector within the anode compartment during the generating of the electrical current.
Regarding Claim 28, Dong in view of Yan further in view of Beyad further in view of Audebert discloses the limitations as set forth above. Dong is silent to the use of a current collector.
Manthiram discloses an aqueous battery with a mediator-ion separator (mediator-ion solid state electrolyte acting as separator-60, [0054], Fig. 1) that separates the battery into a cathode compartment and anode compartment, where each electrode compartment has its own electrolyte (cathode-30, catholyte-50, anode-20, anolyte-40, [0048],[0050],[0054], Fig. 1). Manthiram further discloses wherein the metal anode active material may act as a current collector or can contain a separate current collector ([0048]). Manthiram further discloses wherein Zinc can be dissolved into the anolyte from the anode active material ([0049]). Manthiram further discloses wherein the cathode can include a current collector, and that the cathode active material can be manganese oxide ([0018]). Manthiram discloses that the cathode active material may be mixed or dissolve with the catholyte ([0050]). Manthiram discloses wherein an anode current collector is disposed within the anode compartment (anode-20, anolyte-40, Fig. 1, [0048]), wherein a cathode current collector is disposed within the cathode compartment (cathode-30, catholyte-50, Fig. 1, [0050]), and wherein the anode current collector can be made of electrically conductive carbon ([0048]), and wherein the cathode current collector is made of electrically conductive carbon ([0050]). Manthriam teaches that the current collectors will help facilitate the electrochemical reaction of the active material ([0048-0050]).
Therefore, it would be obvious to one of ordinary skill in the art to modify battery of Dong with the teachings of Manthriam to have anode current collector disposed in the anode compartment, and cathode current collector disposed in the cathode compartment, where both anode and cathode current collectors are made from carbon. This modified structure would yield the expected result of helping facilitate the electrochemical reaction of the active material.
Regarding Claim 29 & 30, Dong in view of Manthriam discloses the limitations as set forth above. Dong in view of Manthriam discloses a current collector made of conductive carbon. Manthriam further discloses wherein the carbon fiber is used as the current collector for the cathode, where the carbon fiber is observed to be 5-10 micrometers, and the interspaced between the fibers is 10-50 micrometers, ([0094]), and therefore it is the examiner’s position that the carbon fiber current collector is in a fibrous form.
Therefore, it would be obvious to one of ordinary skill in the art to modify the battery of Dong with the teachings of Manthriam to have a current collector for the cathode be made of carbon fiber, where the current collector is in a fibrous form.
Claims 21 & 22 are rejected under 35 U.S.C. 103 as being unpatentable over Dong (US20120045680) in view of Yan (US9640826) further in view of Beyad (US20180104921) further in view of Audebert (US20180166665) further in view of Manthriam (US20190115613) further in view of Bowden (US20030099881)
Regarding Claim 21 and 22, Dong in view of Manthriam discloses the limitations as set forth above. Dong discloses the use of Manganese dioxide ([0032]), but is silent to the manganese dioxide being  α,β,ϒ,λ,ε,σ, electrolytic manganese dioxide, pyrolusite, birnessite, ramsdellite, hollandite, romanechite, todorokite, lithiophorite, chalcophanite, sodium or potassium rich birnessite, cryptomelane, buserite, manganese oxide, a spinel form of manganese dioxide, and Dong is further silent to eh spinel form of manganese dioxide being hausmannite (Mn3O4), LiMn2O4, CuMn2O4, ZnMn2O4, or combinations thereof.
Bowden discloses the use of a Magnesium dioxide having a spinel type crystal structure for a cathode material ([003]). Bowden further discloses that this lamba manganese dioxide can be synstheized from, its lithium manages dioxide spinel precursor ([0029]). Bowden teaches that this material can create a battery with adequate high-rate performance, and sufficient capacity retention when stored ([003]). 
Therefore it would be obvious for one of ordinary skill in the art to modify the manganese dioxide structure of Dong with the teachings of Bowden to have a lamba-manganese dioxide with a spinel form of LiMn2O4. This modified structure would yield the expected results of a battery with adequate high-rate performance, and sufficient capacity retention when stored.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Dong (US20120045680) in view of Yan (US9640826) further in view of Beyad (US20180104921) further in view of Audebert (US20180166665) further in view of Manthiram (US20190115613) further in view of Pan (“Reversible aqueous zinc/manganese oxide energy storage from conversion reactions”) (provided in Applicant’s IDS filed on December 11th, 2020).
Regarding Claim 23, Dong in view of Yan further in view of Beyad further in view of Audebert discloses the limitations as set forth above. 
Dong does not disclose applying a voltage between a cathode current collector within the cathode compartment and an anode current collector within the anode compartment, electroplating zinc onto the anode current collector in response to applying the voltage; and electroplating manganese dioxide onto the cathode current collector in response to applying the voltage.
Dong does disclose the ceasing the generating of the electrical current and applying a voltage for both the cathode and the anode (battery can be charged and discharged repeatedly, and battery provides electromotive force, [0016],[0022],[0034],[0036]).
Manthiram discloses wherein an anode current collector is disposed within the anode compartment (anode-20, anolyte-40, Fig. 1, [0048]), wherein a cathode current collector is disposed within the cathode compartment (cathode-30, catholyte-50, Fig. 1, [0050]), and wherein the anode current collector can be made of electrically conductive carbon ([0048]), and wherein the cathode current collector is made of electrically conductive carbon ([0050]). Manthriam teaches that the current collectors will help facilitate the electrochemical reaction of the active material ([0048-0050]).
Therefore, it would be obvious for one of ordinary skill in the art to modify Dong with the teachings of Manthriam to include current collectors for both the anode and electrode, and where both the current collectors would be in their respective electrode compartments. This modified structure would yield the expected result of the current collectors helping facilitate the electrochemical reactions of the active materials ([0048-0050]).
Pan discloses electroplating zinc onto the anode current collector in response to applying the voltage (Page 5: the reversible anode reaction equation shows the Zn formation during the charging); and electroplating manganese dioxide onto the cathode current collector in response to applying the voltage (Page 5: the reversible cathode reaction equation shows the MnO2 formation during the charging). 
Dong in view of Pan fail to discloses ceasing the generating of the electrical current; applying a voltage between a cathode current collector within the cathode compartment and an anode current collector within the anode compartment. 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the method of Dong with the teachings Manthriam and Pan to apply a voltage between a cathode current collector within the cathode compartment and an anode current collector within the anode compartment, electroplating zinc onto the anode current collector in response to applying the voltage; and electroplating manganese dioxide onto the cathode current collector in response to applying the voltage.
Response to Arguments
Applicant’s amendments, see Claims, filed September 20th, 2022, with respect to 35 USC 112 rejections have been fully considered and are persuasive.  The 112(b) rejections of Claim 25 has been withdrawn. 
Applicant’s amendments, see Claims, filed September 20th, 2022, with respect to the rejection(s) of claim(s) 17 and its dependents under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Dong in view of Yan further in view of Beyad further in view of Audebert under 35 USC 103.	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKITH R SRIPATHI whose telephone number is (571)272-2370. The examiner can normally be reached Monday - Friday: 7:30 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANKITH R SRIPATHI/              Examiner, Art Unit 1728    

/MATTHEW T MARTIN/               Supervisory Patent Examiner, Art Unit 1728